Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 11/24/2020 has been received and claims 1-4, 6-8, 14, 22, 24-26, 29-34, and 36-39 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for the limitation that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the same predefined period of time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the same predefined period of time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the same predefined period of time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 39, it is not clear whether the limitation is attempting to specified that the first and second components are inserted separately for separate disinfecting cycles/operations or that the two components are inserted at two separate times but for the same disinfecting cycle. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 14, 22, 24-26, 29, 31-34, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (20130045133) in view of Hanley (20030035751) and Deal (20140271348).
As to Claims 1, 3, 7, 14, 25-26, 29, 31, 33-34, and 37-39, Maguire (‘133) discloses a device (6000) (see Figure 9) for disinfecting objects capable of being components of a continuous positive airway pressure (CPAP) system, comprising:
a chamber (within 6100 and 6200, where 6205, 6215 are located);
an ultraviolet (UV) light source (6105) configured to emit UV light within the chamber (within 6100, 6200, 6205, 6215) (see Figure 9); and
a control unit (6125 – in Figures 6-7/6120 – in Figure 9) configured to activate the UV light source (6105) for a predefined period of time capable of being about 5 minutes (see entire document, particularly Figure 8, p. 1 [0007] – last 2 lines, p. 7 [0076] – lines 12-14 and [0083], p. 8 [0090]);
a base (6100); and
a drawer (6200) slidably mounted to the base (6100) and moveable relative to the base (6100) between an open position and a closed position, wherein the base (6100) and drawer (6200) provides boundaries of the chamber (within 6100, 6200) (see Figures 7 and 9);
wherein the predefined period of time capable of being set in a factory setting and the device (6000) is capable to be configured such that a user is not allowed to change the predefined period of time, such that the control unit (6125) will/capable to activate the UV light source (6105) for the same predefined period of time each and every time the UV light source (6105) is activated during the lifetime of the device (6000) or without consideration of the quantity or type of components in the chamber (within 6100, 6200) and such that when a first component is in the chamber, the control unit (6125) will/capable to activate the UV light source (6105) for the predefined period of time, and, when a second component different from the first component is in the chamber (within 6100, 6200), the control unit (6125) will/capable to activate the UV light source (6105) for the predefined period of time; and
wherein the device (6000) is configured to run a disinfection cycle without requiring a user to set any operating parameters of the disinfection cycle (see entire document, particularly Figures 8-9, p. 7 [0083]).
Maguire (‘133) does not appear to specifically teach that the device is also comprised of an on/off button electrically coupled to the control unit where the on/off button is the only user interface button on the device, or that the device is further comprised of a magnetic switch such that that the control unit is configured to determine whether the drawer is in the closed position based on a signal from the magnetic switch and, if the control unit determines that the drawer is in the closed position, the control unit is configured to activate the UV light source for the predefined period of time, in response to a signal indicative of a user depressing the on/off button.
It was known in the art before the effective filing date of the claimed invention to provide an on/off button and a sensor/magnetic switch with a control unit in a device for disinfection. Hanley (‘751) discloses a device (10) for disinfection comprising:
a chamber (40);
an ultraviolet (UV) light source (100 in 42/44 and 60/70) configured to emit UV light within the chamber (40);
a control unit (160) configured to selectively activate the UV light source (100) for a predefined period of time such as about 5 minutes (see Figure 14, p. 11 [0138]);
a base (12);
a drawer (50) slidably mounted to the base between an open position (see Figure 13) and a closed position (i.e. when 36 is closed - see Figures 1-4), wherein the base (12) and the drawer (50) provides boundaries of the chamber (40) when the drawer (50) is in the closed position (see Figure 5);
an on/off button (35) electrically coupled (via 26, 502 or other PCB) to the control unit (160) (see Figures 1 and 14, p. 3 [0059]);
a sensor/magnetic switch (144; 440, 441) (see entire document, particularly Figures 3 and 14, p. 6 [0086] and [0089] – lines 3-5), wherein the control unit (160) is configured to determine whether the drawer (50) is in the closed position based on a signal from the magnetic switch (144; 440, 441) (see entire document, particularly p. 6 [0086] and [0089]) and, if/only when the control unit (160) determines that the drawer (50) is in the closed position, the control unit (160) is configured to activate the UV light source (100) capable for the predefined period of time (see entire document, particularly p. 6 [0086] and [0089]), in response to a signal indicative of a user depressing the on/off button (35) (see Figure 19);
wherein the control unit (160) is configured to deactivate the UV light source (100) before the predefined period of time lapse if a user opens the drawer (50) during the predefined period of time, as indicated by a signal from the magnetic switch (440, 441) (see entire document, particularly p. 6 [0086] and [0089], p. 10 [0130]);
in order to ensure that the drawer is in a fully closed position for treatment and to prevent treatment to proceed when the drawer is not in a fully closed position (see entire document, particularly p. 6 [0086]). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an on/off button and a sensor/magnetic switch with the control unit of Maguire in order to ensure the drawer is in fully closed position for treatment the UV light source as shown by Hanley.

While Hanley (‘751) does not appear to specifically teach that the on/off button is the only user interface button in the device, it was known in the art before the effective filing date of the claimed invention to provide on/off button as the only user interface button and a switch for holding a door/drawer in a closed position in a device for disinfection. Deal (‘348) discloses a device (see entire document, particularly Figures 1-7) for disinfecting objects capable of being components of a continuous positive airway pressure (CPAP) system, comprising:
a chamber (32);
an ultraviolet (UV) light source (14; 33) configured to emit UV-C light at a wavelength of 254 nm within the chamber (32) (see p. 1 [0004] – [0005]); 
a control unit (20, 23) configured to activate the UV light source for a predefined period of time (ex: via timer - see entire document, particularly Figures 6-7); 
a base (2); 
door (4) mounted to the base (2) and moveable relative to the base (2) between an open position and a closed position (see Figure 1), wherein the base (2) and door (4) provide boundaries of the chamber (32) when the door (4) is in the closed position (see entire document, particularly Figures 1-2); 
on/off button (8) electrically coupled to the control unit (20, 23) as the only user interface button on the device (see Figure 1); and
a switch (24) configured to hold the door (4) in the closed position when the UV light source (14; 33) is activated (see p. 2 [0028] – lines 1-3);
wherein the chamber (32) is lined with a reflective material (see entire document, particularly p. 2 [0020] – lines 4-6, p. 3 [0041] – lines 1-3);
wherein the control unit (20, 23) is configured to interpret a signal from the on/off button (8) and, in response, selectively activate or deactivate the UV light source (14; 33) (see Figures 1 and 6-7);
in order to provide disinfection/decontamination of objects with little or no risk of harm to the objects during the process (see entire document, particularly p. 1 [0002],  p. 2 [0019]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a reflective material, on/off button as the only user interface button, and a switch configured to hold a door/drawer in a closed position when the UV light source is activated for the device of Maguire as modified by Hanley as known components/configuration in order to provide disinfection/decontamination of objects as shown by Deal.

In the event that Deal is deemed to inadequately disclose the on/off button as a single/integrated unit, the following will apply.
	While Deal (‘348) discloses that the on and off functions of the button (8) are provided separately, it was well known in the art to provide a single unit on/off button in devices and it would have been obvious and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide an integrated on/off button in the device of Maguire as modified Hanley and Deal as a matter of obvious engineering choice (see MPEP 2144.04 (V)(B)).

As to Claim 2, Maguire (‘133) discloses that the UV light source (6105) emits UV-C light (see entire document, particularly p. 6 [0068] – lines 7, 10, and last 2 lines, p. 8 [0092]).
As to Claim 6, Maguire (‘133) discloses that the control unit (6125/6120) is configured such that the UV light source (6105) is only activated when the drawer (6200) is in the closed position (see entire document, particularly p. 7 [0077] and [0083] – lines 13-14, p. 8 [0087]-[0089]).
As to Claim 22, Maguire (‘133) discloses that the device (6000) does not include a blower and also does not include a heater (see entire document, particularly Figure 9, p. 8 [0091]-[0092]).
	As to Claim 24, Maguire (‘133) discloses that the device (6000) is configured to disinfect the components solely by activating the UV light source (6105) (see entire document, particularly Figure 9, p. 8 [0091]-[0092]).
As to Claim 32, Maguire (‘133) discloses that the device (6000) does not include a blower (see entire document, particularly Figure 9, p. 8 [0091]-[0092]).
	As to Claim 36, Maguire (‘133) discloses that when the drawer (6200) is in the closed position, the chamber (within 6100 and 6200, where 6205, 6215 are located) is sized to hold an object capable of being a mask configured for use with a CPAP system.
Hanley (‘751) discloses that when the drawer (50) is in the closed position, the chamber (40) is sized to hold an object capable of being a mask configured for use with a CPAP system (i.e. such as those CPAP masks for infants or masks that is only apply to nose).
Thus, Claims 1-3, 6-7, 14, 22, 24-26, 29, 31-34, and 36-39 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Maguire (‘133), Hanley (‘751), and Deal (‘348).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (20130045133) in view of Hanley (20030035751) and Deal (20140271348) as applied to claim 2 above, and further in view of Johnson (4655933).
Maguire (‘133), Hanley (‘751), and Deal (‘348) are relied upon for disclosure described in the rejection of claim 2 under 35 U.S.C. 103.
While neither Maguire (‘133) or Hanley (‘751) nor Deal (‘348) appears to specifically teach that the UV light source (305) includes a 13 Watt UV-C bulb, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to include a 13 Watt UV-C bulb as a known UV-C bulb in the device of Maguire as modified by Hanley and Deal as a matter of choice. Only the expected results would be attained.
In addition, it was well known in the art before the effective filing date of the claimed invention to provide a 13 watt UV-C bulb in a device for disinfection. Johnson (‘933) exemplifies that a UV-C bulb (61) in a device (10) for disinfection is a 13 watt UV-C bulb in order to provide ultraviolet wavelength energy for disinfection (see entire document, particularly Col. 7 lines 40-41, Col. 10 lines 14-15, Col. 19 lines 4-7).  It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a 13 watt UV-C bulb as the UV light source in the device of Maguire as modified by Hanley and Deal as a known UV-C light source in order to provide ultraviolet light so as to effect disinfection as shown by Johnson.
Thus, Claim 4 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Maguire (‘133), Hanley (‘751), Deal (‘348), and Johnson (‘933).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (20130045133) in view of Hanley (20030035751) and Deal (20140271348) as applied to claim 7 above, and further in view of Golden Sr. (20170348446).
Maguire (‘133), Hanley (‘751), and Deal (‘348) are relied upon for disclosure described in the rejection of claim 7 under 35 U.S.C. 103.
While combined teaching of Maguire (‘133), Hanley (‘751), and Deal (‘348) discloses that the drawer is lined with a reflective material as discussed in rejection of claim 7 above, none of Maguire (‘133), Hanley (‘751), and Deal (‘348) appears to specifically teach that the reflective material is aluminum.
It was known in the art before the effective filing date of the claimed invention to provide a drawer lined with a reflective material in the form of aluminum in a device for disinfection. Golden Sr. (‘446) discloses a device (see entire document, particularly Figures 1-3, p. 1 [0001] and [0003]) for disinfecting objects capable of being components of a continuous positive airway pressure (CPAP) system, comprising:
a chamber (within drawer in the base);
an ultraviolet (UV) light source (see entire document, particularly p. 1 [0003] – 4th line from the bottom, [0007] – line 3, p. 2 [0008]-[0010]) configured to emit UV light within the chamber; 
a control unit configured to activate the UV light source for a predefined period of time (ex: via timer - see entire document, particularly p. 2 [0009] – last 2 lines); 
a base (see entire document, particularly p. 1 [0007] – lines 1-2); and
a drawer (see Figure 2) slidably mounted to the base and moveable relative to the base between an open position and a closed position, wherein the base and drawer provide boundaries of the chamber when the drawer is in the closed position (see entire document, particularly p. 1 [0003], [0006]-[0007], p. 2 [0008], [0010], and [0012]),
wherein the drawer (see Figure 2) is lined with a reflective material in the form of aluminum (see entire document, particularly p. 1 [0003] – last 3 lines, p. 2 [0012] – lines 1-4),
in order to provide maximum coverage by the ultraviolet light/radiation of the content within the drawer for effective sterilization of object(s) placed therein (see entire document, particularly p. 2 [0012] – lines 1-4).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a reflective material such as aluminum as a liner for the drawer of Hanley or Maguire as modified by Hanley and Deal in order to ensure maximum coverage by the ultraviolet light/radiation within the drawer to provide effective sterilization as shown by Golden Sr..
Thus, Claim 8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Maguire (‘133) and Hanley (‘751), Deal (‘348), and Golden Sr. (‘446).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (20130045133) in view of Hanley (20030035751) and Deal (20140271348) as applied to claim 1 above, and further in view of Chandler (20140319374).
Maguire (‘133), Hanley (‘751), and Deal (‘348) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Neither Maguire (‘133) nor Hanley (‘751) or Deal (‘348) appears to specifically teach that the control unit (307) is configured to illuminate the at least one status indicator light a first color when the UV light source (305) is activated and to illuminate the at least one status indicator light a second color different than the first color when the UV light source (305) is deactivated.
It was known in the art before the effective filing date of the claimed invention to provide at least one status indicator light that illuminates a first color when a UV light source is activated and illuminates a second color different than the first color when the UV light source is deactivated by a control unit in a device. Chandler (‘374) discloses a device (1) for disinfecting objects capable of being components of a continuous positive airway pressure (CPAP) system, comprising:
a chamber (3 – 31, 32);
an ultraviolet (UV) light source (4 – 41, 42, 43, 44, 45) configured to emit UV light within the chamber (3); 
a control unit (7) configured to activate the UV light source (4 – 41, 42, 43, 44, 45) for a predefined period of time (see entire document, particularly p. 3 [0027] – lines 2-5 and 11-16), wherein the control unit (7) is pre-programmed to activate the UV light source (4) for the predefined period of time (see entire document, particularly p. 3 [0027] – lines 2-5 and 11-16); and
at least one status indicator light (9) electrically coupled to the control unit (7) (see entire document, particularly p. 4 [0028] – last 3 lines), 
wherein the control unit (7) is configured to illuminate the at least one status indicator light (9) a first color when the UV light source (4) is activated and to illuminate the at least one status indicator light (9) a second color different than the first color when the UV light source (4) is deactivated (see entire document, particularly p. 4 [0028]),
in order to indicate the current status of the disinfection/irradiation process/cycle (see entire document, particularly p. 4 [0028]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide at least one status indicator light that illuminates a first color when the UV light source is activated and illuminate a second color different than the first color when the UV light source is deactivated by the control unit in the device of Maguire as modified by Hanley and Deal in order to indicate to a user the current status of the disinfection irradiation process/cycle as shown by Chandler.
Thus, Claim 30 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Maguire (‘133), Hanley (‘751), Deal (‘348), and Chandler (‘374).

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument on p. 8 of Remarks in regards to Maguire, examiner disagrees and indicates that the device of Maguire is drawn to the module 6000 and does not include a cash register. Examiner further points out that while the module/device 6000 is merely illustrated to be utilized with/as a part of a cash register but the module 6000 of Maguire can also have one or more separate utilities and capable of being a part/component of another system. Moreover, examiner states that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799